NUMBERS 13-09-00228-CR and 13-09-00229-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



FERNANDO BAUTISTA,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 148th District Court 
of Nueces County, Texas.



MEMORANDUM OPINION
 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

	Appellant, Fernando Bautista, attempts to appeal his convictions for theft and
assault.  The trial court has certified in both cases that this "is a plea-bargain case, and the
defendant has NO right of appeal."  See Tex. R. App. P. 25.2(a)(2).
	On April 22, 2009, this Court notified appellant's counsel of the trial court's
certifications and ordered counsel to: (1) review the record; (2) determine whether
appellant has a right to appeal; and (3) forward to this Court, by letter, counsel's findings
as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On June 30, 2009, counsel filed a letter brief with this Court.  Counsel's response
does not establish that the certifications currently on file with this Court are incorrect or that
appellant otherwise has a right to appeal.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, these appeals
are DISMISSED.  Any pending motions are denied as moot.

							PER CURIAM
Do not publish.  
See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 23rd day of July, 2009.